Title: Answer of President and Directors of Rivanna Company to Thomas Jefferson’s Bill of Complaint, 7 April 1818
From: Rivanna Company, Directors of the,Meriwether, William D.,Bramham, Nimrod,Kelly, John,Minor, Dabney,Sheffey, Daniel,Eskridge, William S.
To: Jefferson, Thomas,Superior Court of Chancery,Brown, John (1762–1826)


                    
                        To the honble John Brown Judge of the Superior Court of Chancery holden at Staunton
                    
                    The Answer of the President & Directors of the Rivanna Company to the Bill of Complaint exhibited in this honble Court against them by Thomas Jefferson
                    These Respondents saving to themselves now & hereafter all manner of exceptions to the various matters & things set forth in the Plaintiff’s Bill of Complaint for Answer thereto, or to so much thereof as they are advised is necessary for them to Answer in their Corporate capacity for Answer say that as early as the year 1764 the Colonial Legislature deeming the navigation of the Rivanna, called the North fork of James River an object of public importance passed an act providing among other things for its improvement, the infant State of the Country combined with the  political events which succeeded prevented the accomplishment of this object, and nothing more appears to have been done untill the year 1794. during the Session of the Legislature which commenced in that year an Act was passed providing for clearing improving, and extending the navigation of the Rivanna as far up as it might be judged practicable by a majority of the Directors to be appointed under the authority of said Act. That act having been found inadequate to the object and the Legislature deeming the navigation of the River “from Milton upwards through the falls of the South West Mountain of great public utility” An Act was passed in January 1805 providing the means to carry it into effect. to this succeeded the Act passed the 30th day of December 1806. which authorized the incorporation of a  Company, that being considered as better calculated to obtain the object than any of the various means theretofore provided—under this Act these Respondents were elected directions directors, & now hold their authority. They do not admit as the Complainant seems to contend that any of the before mentioned Acts absolutely repealed those that proceeded them. they contend that the Legislature Legislative will as to the object to be obtained continued unaltered from the year 1764 untill the passage of the last mentioned Act though new means were provided from time to time as experience proved the inadequacy of the preceeding.
                    Soon after the Rivanna Company was  organized and these Respondents appointed to the  Direction, a meeting was held at Shadwell Mills (at which the Complainant was present) in order to determine on the measures proper to be adopted in execution of the trust confided in these Respondents under the authority of the said Act, Believing that they had a right to use the Canal of the Complainant for the purposes of navigation & that the interests under their Superintendance would be best promoted thereby, they determined so to use it to which the Complainant assented & offered to furnish materials & other  facilities to construct the necessary Locks. These Respondents though entertaining no doubt of their authority to conduct the navigation through the Canal without the Complainants consent then to be given felt strongly disposed to do nothing depending on mere abstract right but to rest their proceeding on mutual consent dictated by a liberal spirit of accomodation, they therefore proposed that the Complainant should prepare an instrument to be executed by the parties to contain the proper stipulations by which the rights and duties of both each should be grounded governed, the Complainant accordingly prepared a paper which was submitted to these Respondents for their inspection & approbation, But they refused to execute it, because it contained assertions that the Complainant “was proprietor of the Bed of the River” which these Respondents were not willing to acknowledge and because the Company were to become responsible for all damages the Complainant may might sustain by the navigation of the Canal. These Respondents then had another instrument prepared containing such stipulations as they deemed Equitable on both sides & submitted it to the Complainant who declined executing it in its then form. he made certain erasures & interlineations  therein which disclose the points then in difference between the parties and can be better understood by a Copy of the said instrument with the erasures & interlineations aforesaid herewith exhibited & prayed to be taken as part of this Answer.
                    The negotiation having terminated, & these Respondents having failed in effecting their original design amicably; at a subsequent meeting they directed their attention to the Bed of the River and determined that they would apply their means to its improvement so as to admit the passage of Boats. They instructed Peter Minor their Secretary & Treasurer to inform the Complainant of such determination, and that it was the unanimous opinion of the Directors that he was bound to construct and maintain a Lock for to admit the passage of Boats at his dam or remove the obstruction, which it opposed to the navigation at that point. But should the Complainant be of a different opinion these Respondents through their Secretary aforesaid agreed proposed to submit the question to persons learned in the Law, for whom a statement of facts (asserted by both parties) should be prepared, to this proposition, the Complainant agreed & your honour Judges Stuart & Coalter were designated as the Arbitrators, The Secretary pre of the Company prepared a Statement of the facts which was submitted to the Complainant & returned by him unaltered he observing that he would save these Respondents the trouble of the contemplated reference that he would open his dam to its base at any point deemed proper by them. In consequence of this communication a meeting of the Directors took place at which the Complainant renewed the proposal, It being observed by the board that an opening in the dam though it might  Answer for boats descending, would not do for those ascending,—that the Plank which the Complainant which the Complainant intended to place across the chasm must be removed on such occasions and that then the Current could with difficulty be resisted, by the hands on board, so as to enable them to get their Boats into the Pond; besides it was stated that it would cause a waste of Water injurious to the operations at the Mills. The Complainant then observed (as he had frequently done before) that the navigation could not be made practicable & useful over the Bed of the River. He mentioned his intention of widening his Mill Canal so as to admit of navigation by boats for the convenience of persons in Conveying their Grain to his Mills as well as to enable him to bring down the products of his own farms situate on the River above and proposed that the Company might use the Canal if they would place their Locks below his Mills. These Respondents never having taken a view of the situation with an eye to that subject and supposing that the Locks might be placed there assented to the proposal and offered to assist in widening the Canal which they afterwards did—In consequence of what was then said the Complainant and the Directors afterwards met at Shadwell Mills for the purpose of viewing the place designed for the Locks, & to determine on the scite finally. On a more minute examination with the aid of some hydraulic experiments it was discovered that the place designed by the Complainant was every way unsuitable, not only as it respected the interest of the Company but of the Complainant, the place designated by the Complainant was within the distance of twenty yards from the manufacturing Mill in a small valley which did not admit the construction of a resevi reservoir sufficiently capacious for the purpose intended, and its Capacity would daily diminish by the continual accumulation of earth from the surrounding hills. It would moreover have subjected the Company to much greater expence if the Locks had been erected there, than in any other place, the Complainant it would have subjected to the inconvenience of having  continual moisture near his Mill & the passage of Carriages with Grain and flour must have been much obstructed, The Directors proposed that they would construct a reservoir above, equal in capacity to the one which was proposed below; to widen the Canal to low water mark from certain designated points to double its width, and to deepen it in the same proportion, if the Plaintiff would consent to the location of the Locks above the Corn Mill. After some deliberation the Complainant consented & the place was finally agreed on—These Respondents afterwards did widen the Canal, according to their promise but the occupant of the Mills refusing to stop them it could not be deepened. These Respondents do not recollect any Agreement on their part to use the Surplus Water only, or to elevate the bottom of the upper Lock gates two feet (or any other elevation) above the level of the bottom of the  entrance into the forebays Indeed such an Agreement on their part would have been preposterous, inasmuch as it would have defeated in a considerable degree the object in contemplation, boats could not have passed but during high tides, These Respondents therefore do not believe that any such thing was ever contemplated, It was the opinion of all concerned that whenever the River would be navigable above, there would be Water sufficient for both the Mills & Locks which it is believed is the  fact as it respects descending boats though occasionally the passage of ascending boats may check the motion of the Mills. This however these Respondents believe Seldom happens. They have so far as it has fallen within their power, complied with the promise which they made to the Complainant that his Mills should not be unnecessarily  impeded in their operations by the passage of the boats—
                    These Respondents after the Agreement relative to the location of the Locks proceeded to erect them. their inexperience & of  those employed by them caused them to commit some errors in the execution of the work which they should now be able to correct, They admit that the lower lock (not the upper) had been partially pressed inwards, but the same is now repaired. with this & some additional repairs contemplated these Respondents believe the Locks will Answer for several years. when they shall be no longer useful they contemplate erecting new ones when every error committed in the  construction of the present will be corrected
                    These Respondents further Answering say that they have employed considerable labour in improving the River of above the Secretary ford. Between that and Richard Sampsons lower line being the distance of one Mile above the Company found much difficulty, the Bed of the River being very rocky composing a succession of Rapids and falls and the Water being extended over a wide Surface. On this part much labor and gun Powder have been expended, and though much improved the navigation is not yet good, at the falls below Moore’s ford  opposite Charlottesville, they were Compelled to change the Current from the South to the North side of the River, & by the force of Gun powder form a Channel in the Solid Rock. They moreover erected a Dam entirely across the River. In consequence of which this part theretofore the most difficult part of the River affords now good navigation from Moore’s ford up to the Mills of Dabney Minor about ten Miles. the proprietor of those Mills & the Neighbours by their voluntary  exertions have opened the River so as to admit of navigation, insomuch that more than   thousand barrels of flour & a large quantity of Tobacco were taken down in Boats the last Season. These improvements tended to facilitate the transportation of Grain to the Complainants Mills & that way enhanced his emoluments. the products of his farms with on the River above could also be taken by Water. These advantages perhaps on strict examination would be found  amply sufficient to compensate the Complainant for all the inconveniences which he suffers from the navigation of his Canal. But the Directors in the spirit which had Governed them from the commencement yielded more than the most rigid Justice could require, They consented that all the Grain and flour passing to & from the Complainants Mill to whomsoever belonging as well as the produce of his own farm above and below all his board & timber should pass toll free and this their consent gave birth to the Act mentioned by the Company Complainant
                    These Respondents do not acceed accord any merit to the Complainant for making the Sluice mentioned by him through the falls opposite Milton. It never Answered any valuable purpose. empty boats could with difficulty ascend it. being of little use in ascending the River, these Respondents were Compelled to stop it up & construct one more graduated in its descent. So that a boat bearing three Tons loading can now ascend the falls,—
                    These Respondents admit that the Bed of the River from the Complainants dam, to the Sandy falls is Rocky, (about three quarters of a Mile below) & the Current rapid, presenting considerable obstacles to navigation from the dam to Secretary ford, about one & one half Miles above (covered by the pond) the navigation was good before the erection of the dam & is good now. These Respondents are far from believing as the Complainant appears to do that “the expence in removing obstructions in the remaining part of the River within their limits would be very trifling in comparison with that, between the Secretary ford & the foot of the Sandy falls” on the Contrary they believe that obstructions in the latter Section are not greater than those which existed in the other parts. It would require much labour to make it practicable for ascending boats. less would do to admit the safe passage of those descending
                    These Respondents will state all they know or all they have heard & believe bearing on the question whether the River from Milton upwards was used for the purposes of navigation before the erection of the Complainants dam? In the year 1793 it is stated & believed, a boat descended from Ray’s-ford twelve Miles up the South branch of the River with six Hogshead of Tobacco to Milton, without unloading at any point there being then a considerable Tide. this boat it is understood did not return. In the year 1804 a certain Richard Faris came to the Mills of one of these Respondents (Dabney Minor) situate about ten Miles above Moores ford with two Boats which he brought through the Mountain about five Miles above. On the succeeding day he descended the River with his Boats loaded with Twenty six Barrels of flour each and arrived at Milton, without unloading. The swell in the River was equal to what is now (since the improvment of the River) called a thirty five barrel tide at the said Mills. The price paid for Conveying the flour was 2/. per barrel which was the same as that paid to Waggons. After the Complainant had erected his dam but before any improvements were made on the River another boat bearing two Hogsheads of Tobacco & about Twenty Barrels of flour descended from a point about nine Miles above on the South branch to Milton without unloading except at the Complainants dam. These are  all the instances of which These Respondents have heard of Boats passing through the South West Mountains, and the only evidence of existing ordinary navigation except that a ferry boat had been brought up once or oftener as is believed, These Respondents however on that subject beg leave to observe that the paucity of cases is but weak evidence of the practicability of the River. Hendersons Dam opposite Milton was not removed untill a short time before the erection of the Complainants. during its continuance it presented a compleat  barrier to the navigation above except to the few whose adventures terminated at that point.
                    These Respondents further state that they pursuant to their promise constructed the reservoir (except a small part) to furnish the Locks with water a part of which the  Complainant filled up again by which it is rendered much less useful than it was as the Company made it. If it has not Answered the purpose Anticipated, the Complainant by this Act has contributed essentially to the disappointment.
                    The Complainant states that what took place between him & these Respondents in relation to using his Canal for the purposes of navigation & placing the Locks on his land was intended as merely probationary, subject to such obligations alterations as experience should develope to be necessary, implying as these Respondents presume that they were tenants at will, that the priviledges granted them were subject to revocation whenever the Complainant’s interest made that course expedient, These Respondents can not say what may have been the intention of the Complainant, but their understanding of the matter was entirely different. They were to pay a price for the  priviledge as long as the Company should exist, and they considered the priviledge so to be paid for to be of equal duration. They had exempted the Complainant from Tolls which would amount to four hundred Dollars per annum (equal to all other Tolls) during the existence of the Corporation, could it then possibly be conceived that in return they were to recieve a benefit which the Complainant might terminate next day?
                    If the Complainant construed the engagement as he alledges & his construction can be supported by this honble Court it is most unfortunate for those whose interests are committed to these Respondents that they were not apprized of his opinion at an earlier day, Had they known it before they gave their assent to the act exempting the Plaintiff from the payment of toll they certainly would not have agreed to pay a perpetual Rent & hazard being turned out of possession at the Will of the Complainant. These Respondents cannot believe it to be just that they must lose their tolls & the benefit accorded to them also. This honble Court not having power to restore these Respondents where they were must leave the Complainant where he is.
                    But these Respondents do not rest their case on this arrangement alone. They are advised that it is defensible on other at least equally tenable grounds. that the public whose right in this respect they represent has a right to the use of the Water for the purposes of navigation, independent of any consent of the Complainant. that the right to navigate the Bed of the River & to compel the Complainant to construct the necessary Locks at his dam or abate its it  exists by law and the right to navigate the Canal (if that shall be chosen) is confered by the inquisition & the proceedings thereon referred to by the Complainant, in his Bill.
                    Before these
                    Before these respondents proceed to state the principles on which they rely, they will beg leave to draw the attention of your honor to some facts which upon which the complainants seems to rely much—he states in his bill and exhibits that the “bed of the river” was granted to his father by the patent of 1755, “that it is his private property” that “the chain was streched across it,” & that “it was estimated as part of the contents of the Grant.” These statements these Respondents cannot admit to be true, there is not only no evidence to support them but the extract from the patent & the diagram exhibited by the Complainant shew most clearly, that the chain was not streched across it; that it was not estimated as part of the Grant and therefore not paid for & therefore not Granted, After running several courses the patent calls for “a Chesnut tree standing on the South bank of the Rivanna River” thence down the River as it meanders 70 poles and across the same to a hickory, How was it possible to include the River in the calculation when from the end of 70 poles “across” there is neither course or distance but that line wholely omitted? The number of Acres by any calculation that could be made from such a Survey would be the same whatever width the bed of the River might be. The last line from the poplar & red Oak on the River bank to the beginning (as is usual) was not actually Run. Otherwise the distance down the River as it meanders would have been stated, as it is in the other line on the River below. The Grant therefore must be considered as Conveying land on both sides of the River leaving its Bed as it ought to be the property of the Community—
                    But these Respondents contend that no person can acquire an absolute exclusive property in the Bed of the a River capable of navigation. He may obtain such a property as will enable him to exclude individuals from participating in its benefits, But the public retain the preemption for the benefit of the Community and whenever the supreme power of the State shall determine that it is useful for some public object private interest must become subordinate to it
                    IIf the public object cannot be obtained otherwise the intire destruction of private interests depending on the use of such River & its Bed is a matter of right: and may be directed without violating any principal on which the Security of property depends, & without making compensation
                    That such is the Law of Virginia various Acts of the Legislature whose validity & correctness have never been questioned sufficiently attest. every Act that has been passed for the opening or improving of Rivers & Creeks conferred power to individuals or Corporations to remove all obstructions. in some special authority is Given to demolish Fish Dams &c &c. In the Act passed in 1794 for improving the navigation of Slate River & in another passed in 1795 concerning the navigation of  Appomattox, the proprietors of Mill Dams are directed to construct locks and Slopes in the one case & locks in the other & not only keep them in repair, but to cause some person to attend them constantly to facilitate the passage of Boats, and in case of default the proprietor is subject to a fine & to have his Dam abated as a Nuisance—upon what principe principle can these Acts be Justified, if a person can acquire a private property (in the common acception of the Term) in the Bed of a River or in any structure or  fabric raised upon him it? Can the Legislature take private property for public purposes or destroy private rights for public convenience without making just compensation? They have never attempted it in any instance known, on the contrary they have been peculiarly attentive to provide Compensation where private interests were affected by the Execution of any public object. Their withholding it in the cases before mentioned proves that it was considered that no private property had been acquired by the sufferers in that of which they were divested or which was affected by these Laws
                    The cases which those Acts (& some others contained containing similar provisions) embraced were entitled to more indulgence than the case of the Complainant. The water Courses not being in their natural state fit for navigation it was uncertain whether they ever would be made so, by public authority, The first notice which the proprietors received that they were to be used for navigation was after they had erected their Dams, But what is the case of the Complainant? Before he commenced his Canal or his Buildings, a determination is made by the Legislature that the public interest required the use of the B Water & Bed of Rivanna River for the purposes of navigation, The Act of 1764 is passed by which the Complainant is appointed one of the Trustees & authorised with others to remove all obstructions, Mill Dams included, That determination thus made in 1764 instead of being changed is repealed in 1794. (before the Complainant had his first inquest taken) is again repealed in 1805 (before the second inquest is taken) & the place on which the Complainant erected his dam is actually designated as a part of the River the navigation of which was deemed of great “public utility,” The Complainant therefore acted with his eyes open. He erects erected his Dam & proceeded with his works with a full knowledge of the purposes of the public—
                    The erection of his Dam (entirely unauthorized) necessarily subjected the Complainant to the duty of affording the requisite facilities (at his own expence) to the navigation which he obstructed.
                    If he refused (as he did) to provide them These Respondents had a right to abate his Dam as a nuisance, as they are advised. The Complainant therefore independent of all others, had an ample consideration for the use of his Canal by being relieved from the expence of erecting the necessary Locks at his Dam; keeping it in repair, & causing the same to be attended constantly by a fit person to direct & aid the passage of Boats.
                    These Respondents moreover insist that by virtue of the inquit inquisition under the authority of which the Complainant erected his Dam, they are entitled to the navigation of his Canal, The Complainant supposes that the Jury were wholly unauthorised to do any other Act than to enquire into certain facts and report them. That these facts being negatively formed and reported to the Court All restriction became ipso facto removed & “he became free to exercise his original right in virtue of the grant from the Crown & not from that of the Court or Jury;” The Complainant has certainly not examined the Law with a Critical eye. The Jury are not to state facts only, They are authorized to enquire whether by any & by what means obstructions to the passage of fish & ordinary navigation may be prevented; The Court instead of being compelled to declare that all restrictions are removed are expressly enjoined to lay the party under such conditions for preventing obstructions as to them shall seem right. The Jury having this right & having   evidently in view the then recent Act of the Legislature passed in January 1805 were contemplating by what means the obstructions to the navigation directed to be extended & improved by that Act, could be prevented as a mean to  prevent the obstruction, should it be deemed proper to take the navigation through the Canal. they ascertained, & stated the consent of the Complainant the want of his consent being in fact the only obstruction in the contemplated navigation. The Jury therefore are not Justly chargeable with usurping that which did not belong to them
                    They were in the full pursuit of their official duty & would have grossly violated it if they had withheld their attention from it.—
                    But before this honble Court who regards the substance of things and will not suffer itself to be divirted from  attaining the ends of Justice, by formal, critical, or technical objections these Respondents feel themselves Justified in contending that even admitting that the Jury had not a strict right to enquire whether the Plaintiff gave his consent or not, that the Court having the power to weigh all the circumstances & give or deny leave to build the Mill and lay the party applying, if his application was successful under such conditions as to them shall seem right, must be considered as having granted the Complainant’s application on the condition of his yeilding his consent as the Jury had reported it. It was the duty of the Court among other circumstances to weigh these; that the Legislature had determined that the River should be opened for navigation; that no individual or subordinate body had a right to defeat such determination; that it tended  would tend to defeat it if they permitted the Complainant to erect  his Dam without laying him under proper restrictions, They therefore imposed such as would prevent obstruction as their duty imperiously required & as the form of their order granting leave to build the Mill evidently shews they intended
                    But the Complainant (if rightly understood) seems to contend that the Jury had power only to enquire whether the navigation existing at the date of the inquisition would be obstructed by the erection of the Complainants Dam—that they had no right to enquire what would be its effects on the Public interest should the navigation be thereafter extended & improved, that the dam not being an obstruction then the Jury were at the end of their power & every thing else they did was not legally before them, & therefore void, consequently that they had no power to enquire what would present obstructions  (and there being none) and the Court had no right to impose any conditions. These Respondents with difficulty persuade themselves that such doctrine requires serious refutation, As it respects private interests the enquiries of the Jury are to embrace the most remote effects of the intended obstructions of the Current. but when the  most important interests of the Community are concerned (according to the Complainant) they cannot even  extend to the succeeding day—A Jury called upon to view a place proposed for a Mill Dam situate one hundred yards above the place to which the navigation has been completely opened from tide Water have no right to enquire whether the future navigation will be obstructed by the erection of such dam & to designate the means to prevent it, merely because no boat has ever passed the place so proposed though very little expence would make the navigation complete over it & for many Miles above and the Court must grant the application without imposing any conditions. Such a construction is neither consistent with reason nor with the true policy of this Country. when the interior navigation is dependant in a great degree upon what will be done in future Courts & Juries therefore in such cases must take into consideration the  probable future state of navigation & ascertain & provide the means to prevent it’s obstruction, otherwise the public interest will be at the mercy of individuals
                    But these Respondents are advised that the Complainant ought not to  be permitted (as a party Complainant) to impeach the validity of the Acts of the Court & Jury. whatever opinion he may now entertain, or have entertained the Jury, Court & every other person considered him bound to pay to permit the navigation of his Canal, if that in  future should be deemed  beneficial. It was   the Complainant’s duty before the Court gave him leave to erect his Dam, to have stated distinctly that he considered the consent reported by the Jury as not binding on him, which he did not do but remained Silent untill he had obtained his object. Had he now then  said what he now says, the Court it is presumable presumed would have done their duty to their public by refusing his application or  by laying him under such condition as would have prevented any obstruction to the future navigation of the River.
                    The Complainant supposes “that if even a Contract had been contemplated by the Jury on behalf of the public it would not have devolved upon the Rivanna Company who are not the public but a company of private  individuals,” If this suggestion is correct then there is no such thing in Virginia as public interest connected with the navigation of Rivers. In every instance the facilities afforded to this great object have been obtained through the instrumentality of private interest. The Legislature representing the public unwilling or unable to effect the internal improvement at the expence of the public, substituted Companies & individuals in their stead as trustees for the Community and so far as the object confided to them is concerned they completely represent their interest. Upon what other principle can the course  of the Legislation on such subjects be reconciled with the spirit of free  government? The Legislature have authorised the land & other property of the Citizen to be condemned to the uses of such Companies, Have they the right to take the private property of one & give it to another (even a compensation being made) for his own exclusive private advantage? They certainly have not, but they have the right to appropriate private property to public uses or to purposes which benefit the public. And it is on this principle that they say the very extensive powers which under different modifications have been granted to Companies in various instances, depend
                    These Respondents have never given their formal assent in the Court of Albemarle County to the Act of exempting the Complainant from the payment of toll as therein required owing to forgetfully forgetfullness alone. their consent however had been given before its passage & ever since no tolls have been required or expected.
                    These Respondents being advised that in this case the acts of the Corporate body of which they are members are alone the proper subjects of Complaint & defence, forbear to say any thing in Answer to such of the allegations of the Complainants Bill as partake of a different Character.
                    These Respondents pray that the proceedings of the board of Directors of the Rivanna  Company & the correspondence with the Complainant relative to the matters in controversy herewith exhibited may be taken as part of this Answer.—
                    These Respondents conceiving the public clearly entitled to the navigation of the Complainants Canal & the Rivanna Company to the right of erecting the necessary Locks & providing facilities, insist on such rights. They will find little difficulty in ascertaining the Compass of their extent & duration, They are not unwilling however in order to allay the Complainants fears that this honble Court should fix them—
                    These Respondents having Answered so much of the Complainants Bill as they are advised is necessary pray to be hence dismissed with their Costs
                    At a Meeting of the president & Directors of the Rivanna Company at Charlottesville in Albemarle County the 7th day of April 1818. Present William D. Meriwether Nimrod Bramham John Kelly & Dabney Minor
                    The within Answer of the President & Directors of the Rivanna Company to the Bill of Complaint exhibited against them in the Superior Court of Chancery holden at Staunton by Thomas Jefferson was read & approved of by the board. Whereupon it is ordered that the same be subscribed and Sealed by the President attested by the Secretary and filed as the Answer of the Defendants to said Bill
                    
                         Attest  Nicholas H Lewis  Secretary W D Meriwether sealA CopyTesteWilliam S. Eskridge, C, C, C
                    
                